Citation Nr: 0813089	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to July 1942 and with the Regular Philippine 
Army from August 1945 to January 1946.  The veteran was a 
prisoner of war (POW) of the Japanese government from April 
1942 to July 1942.  He died in May 1976.  The appellant is 
the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Within 90 days of certification of her appeal to the Board, 
the Board received a letter from the appellant in which she 
indicated that she wished to have a hearing before a Veterans 
Law Judge at the RO.  Therefore, in order to ensure full 
compliance with due process requirements, the RO must 
schedule the requested hearing.  See 38 C.F.R. § 20.1304 
(2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant, in 
accordance with the docket number of this 
case, for a Video Conference or Travel 
Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



